Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

*Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).*
Claims 1-3, 5-15, 17-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 1: Ineligible.
The broadest reasonable interpretation of the claim encompasses a computer system (e.g., hardware such as processor and memory) that determines if a transaction is properly accepted or rejected. The system is directed to a machine, which is a statutory category of invention (Step 1: YES).
The claim is analyzed to determine whether it is directed to a judicial exception.  The claim recites the limitations of executing an authentication protocol with the user the mobile device, inserting a pull indicator value into a processing code field of a first payment authorization request message and transmitting the first payment authorization request message including the pull indicator value in the processing code field, the payment amount, and a primary account number (PAN) of the sending account, to the issuer of the sending account via a Step 2A1-Yes).
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using a computer to perform the steps. The processor (computer) in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).
Step 2A2 above, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component (a send request). The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
The analysis above applies to all statutory categories of the invention including claims 9 and 13.  The dependent claims 2-8 and 10-12, and 14-20 do not resolve the issues raised in the independent claim 8. Accordingly, claims 2-21 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  
	Regarding claim 2, where the processor transmits the first and second pyment authorization messages via an API executing on the sponsor system one or more 2services, libraries, and codes, enabling the transmission of the first and second payment authorization request messages.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Regarding claim 3, where the processor is configured to transmit the first and second payment authorization request messages without requiring an overnight settlement process to settle the payment from the issuer of the sending account to the issuer of the receiving account. This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Regarding claim 5, wherein the send request comprises a quick response (QR) code scan request for sending money from a cardholder account of the non-issuer digital wallet to a merchant account associated with the QR code without requiring an overnight settlement process to settle the payment from the issuer of the cardholder account to the issuer of the merchant account.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Regarding claim 6, wherein the non-issuer digital wallet does not have authorization to access account information of the sending account stored by the issuer of the sending account.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Regarding claim 7, wherein the send request is received from an original equipment manufacturer (OEM) wallet that does not have authorization to access account information of the sending account stored by the issuer of the sending account.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Regarding claim 8, wherein the authentication protocol executed by the processor comprises at least one of a digital secure remote payment (DSRP) process to authenticate of the sending account, and transmission of a secure code between the digital wallet and the issuer of the sending account to authenticate a user of the digital wallet.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Regarding claim 10, wherein the send request is triggered by a contactless payment between a digital wallet including the sending account and the mPOS executing on the mobile This limitation is also part of the abstract idea identified in claim 9, and is similarly rejected under the same rationale as claim 9, supra.
Regarding claim 11, wherein the processor transmits the first and second payment authorization messages without requiring an overnight settlement process to settle the payment from the issuer of the sending account to the issuer of the receiving account.  This limitation is also part of the abstract idea identified in claim 9, and is similarly rejected under the same rationale as claim 9, supra.
Regarding claim 12, wherein the API enables the mPOS to accept contactless payments through the mobile device and process the contactless payments on behalf of the mPOS.  This limitation is also part of the abstract idea identified in claim 9, and is similarly rejected under the same rationale as claim 9, supra.
Regarding claim 14, where in first and second payment authorization request messages are transmitted via an application programming interface (API) executing on the sponsor system which includes one or more services, libraries, and codes, enabling the transmission of the first and second payment authorization request messages.  This limitation is also part of the abstract idea identified in claim 13, and is similarly rejected under the same rationale as claim 13, supra.
Regarding claim 15, wherein the first and second payment authorization request messages are transmitted without requiring an overnight settlement process to settle the payment from the issuer of the sending account to the issuer of the receiving account.  This limitation is also part of the abstract idea identified in claim 13, and is similarly rejected under the same rationale as claim 13, supra.
Regarding claim 17, wherein the send request comprises a quick response (QR) code scan request for sending money from a cardholder account of the digital wallet to a merchant account associated with the QR code without requiring an overnight settlement process to settle supra.
Regarding claim 18, wherein the non-issuer digital wallet does not have authorization to access account information of the sending account stored by the issuer of the sending account.  This limitation is also part of the abstract idea identified in claim 13, and is similarly rejected under the same rationale as claim 13, supra.
Regarding claim 19, wherein the send request is received from an original equipment manufacturer (OEM) wallet that does not have authorization to access account information of the sending account stored by the issuer of the sending account.  This limitation is also part of the abstract idea identified in claim 13, and is similarly rejected under the same rationale as claim 13, supra.
Regarding claim 20, wherein the authentication protocol comprises at least one of a digital secure remote payment (DSRP) process to authenticate of the sending account, and 6transmission of a secure code between the digital wallet and the issuer of the sending account to authenticate a user of the digital wallet.  This limitation is also part of the abstract idea identified in claim 13, and is similarly rejected under the same rationale as claim 13, supra.
Regarding claim 21, wherein the processor is further configured to another pull indicator value into a merchant category code field of the first payment authorization request message.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Regarding claim 22, wherein the processor is configured to insert, via an application programming interface (API), an identifier of the non-issuer digital wallet into the first payment supra.

Response to Arguments
Applicant's arguments filed 4/19/2021 have been fully considered but they are not persuasive. 
Applicant states that the insertion of a new identifier value (push and pull indicator value) for a processing code field of an authorization process cannot be performed in the human mind, given that it modifies a message field of traditional ISO 8583 message to process payments.  Examiner disagrees, as this modification is still abstract.  One test for human mind is the pen and paper test. The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).
The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674 (noting that the claimed "conversion of [binary-coded decimal] numerals to pure binary numerals can be done mentally," i.e., "as a person would do it by head and hand."); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1139, 120 USPQ2d 1473, 1474 (Fed. Cir. 2016) (holding that claims to a mental process of "translating a functional description of a logic circuit into a hardware component description of the logic circuit" are directed to an abstract idea, because the claims "read on an individual performing the claimed steps mentally or with pencil and paper").
Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"). 
The claims also do not integrate additional elements into a practical application.  Unlike Banc, where the claims were focused on a specific improvement in how the computer functioned, the claim here merely uses the computer as a tool to perform the abstract concepts. Step 2A: Yes).  The court also emphasized that the "directed to" inquiry applies a filter to claims, when interpreted in view of the specification, based on whether their character as a whole is directed to a patent ineligible concept. The Federal Circuit cautioned against describing a claim at a high level of abstraction untethered from the language of the claim when determining the focus of the claimed invention.  
Further, in Enfish, the court asked whether the focus of the claims is on the specific asserted improvement in computer capabilities (i.e., the self-referential table for a computer database), or instead on a process that qualifies as an "abstract idea" for which computers are invoked merely as a tool. To make the determination of whether these claims are directed to an improvement in existing computer technology, the court looked to the teachings of the specification. Specifically, the court identified the specification's teachings that the claimed invention achieves other benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements.
The Federal Circuit in Enfish stated that certain claims directed to improvements in computer related technology, including claims directed to software, are not necessarily abstract (Step 2A). The court specifically noted that some improvements in computer-related technology, such as chip architecture or an LED display, when appropriately claimed, are undoubtedly not abstract. Explaining that software can make non-abstract improvements to computer technology just as hardware can, the court noted that claims directed to software, as opposed to hardware, also are  not inherently abstract.
Regarding Step 2A and 2B, in the instant claims, the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. The claims here are not directed to a specific improvement to computer functionality. Rather, they are directed to the use of conventional or generic technology in a well-known environment, without any claim that the invention reflects an inventive solution to any computer specific problem.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M DUCK whose telephone number is (469)295-9049.  The examiner can normally be reached on MON-FRI: 8AM – 5 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BRANDON M DUCK/               Examiner, Art Unit 3698                                                                                                                                                                                         
/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691